DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

3.	Claims rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 6-9, the scope of these claims is not clear.  Examiner notes the preamble of parent claim 1 defines the scope of the claims as being drawn to a closure for a system (in other words, the scope of the claim is the closure, and application to the system is the intended use of the closure).  However, these claims positively introduce the container, which is clearly outside of the scope of the closure.  Moreover, these claims are further unclear because it would seem that the container is the system (i.e. the closure is being applied to the container, or system).  For purposes of this invention, the container will be treated as being outside of the scope of the claims, and the prior art closure must only be capable of use in the intended manner. 

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-4 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0045635 (Dong) in view of US 5,271,517 (Bowers).
	Regarding claim 1, Dong teaches a closure for a system that has (1) an opening (defined by mouth 11) to the interior of the system wherein contents may be stored, and (2) an outwardly projecting flange (12), said closure comprising: 
(A) a base (2) for being installed on the system at the system opening, said base having an access passage (24) through said base for permitting access to the system interior; and 
(B) a closing element (23) operable on said base between a closed position for occluding said access passage and an open position for permitting communication with said access passage, and wherein 
said base has a skirt (20)  for attaching said closure to the system, said skirt having a lower end portion (tear strip 25, containing portions of flange 26) for being located adjacent the system flange when said base is installed at the system opening, said skirt lower end portion having (a) a first portion defining (i) an outer side (radially outer face of 20), (ii) an inner side (radially inner face of 20), and (iii) a bottom end (bottom of 20).
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
(b) a second portion having (i) a proximal end, and (ii) a distal end, and (c) a connecting portion connecting said first portion bottom end and said second portion proximal end to (1) accommodate initial deflection of said second portion by the system flange toward said first portion inner side during installation of said base on the system, and (2) permit movement of said second portion away from said first portion inner side after said base has been installed to locate said second portion distal end below the system flange to prevent said base from being uninstalled from the system.  
Bowers teaches:
(b) a second portion (34) having (i) a proximal end (portion adjacent 36), and (ii) a distal end (portion furthest from 36), and (c) a connecting portion (36) connecting said first portion bottom end and said second portion proximal end to (1) accommodate initial deflection of said second portion by the system flange toward said first portion inner side during installation of said base on the system (not shown; position is halfway between that of Figures 2A and 2B as 34 is deflected towards skirt 16 in order to pass container lip 30), and (2) permit movement of said second portion away from said first portion inner side after said base has been installed to locate said second portion distal end below the system flange to prevent said base from being uninstalled from the system (configuration of Figure 2B).  The reference teaches this structure prevents removal of the lid until locking ring (34) is torn away. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Dong, substituting the tear strip with that taught by Bowers, motivated by the benefit of preventing removal before tearing of the tear strip.  Simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).
Regarding claim 2, the closure base is arranged such that it can be permanently affixed to the container (Examiner notes no structure or function is read into this limitation beyond that which is explicitly claimed; the structure of Bowers prevents removal and can thus be seen as permanent; Examiner notes any structure, even one absent a removal mechanism, could still be removed using various tools).
Regarding claim 3, the skirt lower end portion is permanently connected to the skirt (Examiner notes no structure or function is read into this limitation beyond that which is explicitly claimed; the combined lid of Dong in view of Bowers can be as permanent as anything absent a user removing the tear strip).  
Regarding claim 4, the skirt lower end portion is connected to the skirt by an infrangible connection (Examiner notes no structure or function is read into the term “infrangible connection” beyond Regarding claims 6-9, Examiner notes these claims were rejected above under 35 USC 112(b) as being indefinite; Examiner asserts the limitations of these claims are outside of the scope of the invention as limited by the preamble of claim 1, and that the combined prior art device of Dong in view of Bowers is capable of use in the intended manner. 
Regarding claim 10, Dong teaches a method of installing a closure on a system that has (1) an opening (defined by mouth 11) to the interior of the system wherein contents may be stored, and (2) an outwardly projecting flange (12), the method comprising the steps of: 
acquiring the system (Figure 1), 
acquiring the closure (Figure 1), the closure having:   
(A) a base (2) for being installed on the system at the system opening, said base having an access passage (24) through said base for permitting access to the system interior; and 
(B) a closing element (23) operable on said base between a closed position for occluding said access passage and an open position for permitting communication with said access passage, and wherein 
said base has a skirt (20) for attaching said closure to the system, said skirt having a lower end portion (tear strip 25, containing portions of flange 26) for being located adjacent the system flange when said base is installed at the system opening, said skirt lower end portion having (a) a first portion defining (i) an outer side (radially outer face of 20), (ii) an inner side (radially inner face of 20), and (iii) a bottom end (bottom of 20).
The reference as applied teaches all limitations substantially as claimed, but fails to teach:
 (b) a second portion having (i) a proximal end, and (ii) a distal end, and (c) a connecting portion connecting said first portion bottom end and said second portion` proximal end to (1) accommodate initial deflection of said second portion by the system flange toward said first portion inner side during installation of said base on the system, and (2) permit movement of said 

installing said closure on said system to locate said second portion distal end below said system flange to prevent said base from being uninstalled from said system.  
Bowers teaches:
(b) a second portion (34) having (i) a proximal end (portion adjacent 36), and (ii) a distal end (portion furthest from 36), and (c) a connecting portion (36) connecting said first portion bottom end and said second portion proximal end to (1) accommodate initial deflection of said second portion by the system flange toward said first portion inner side during installation of said base on the system (not shown; position is halfway between that of Figures 2A and 2B as 34 is deflected towards skirt 16 in order to pass container lip 30), and (2) permit movement of said second portion away from said first portion inner side after said base has been installed to locate said second portion distal end below the system flange to prevent said base from being uninstalled from the system (configuration of Figure 2B), 

installing said closure on said system to locate said second portion distal end below said system flange to prevent said base from being uninstalled from said system (sequence of Figures 2A and 2B).   The reference teaches this structure prevents removal of the lid until locking ring (34) is torn away. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Dong, substituting the tear strip with that taught by Bowers, motivated by the benefit of preventing removal before tearing of the tear strip.  Simple substitution of a known element for another with a predictable result is rationale (B) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine .

6.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over US 2005/0045635 (Dong) in view of US 5,271,517 (Bowers) as applied above to claim 1, and further in view of US 2010/0051631 (Blomdahl).
Regarding claim 5, Dong in view of Bowers as applied above to claim 1, teaches all limitations substantially as claimed, but fails to teach said base further comprises a utensil frangibly connected thereto.  
Blomdahl teaches a base (28) and closing element (30), wherein the base further comprises a utensil (40) frangibly connected thereto (114, 124).  
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the closure of Dong in view of Bowers, providing a utensil frangibly connected to the base, as taught by Blomdahl, motivated by the benefit of providing a user with a means to remove the container contents.  Combination of known elements with a predictable result is rationale (A) of the rationales supporting a conclusion of obviousness issued by the Supreme Court in KSR v. Teleflex.  See MPEP 2141(III).  Furthermore, regarding the physical combination, the question is not whether the prior art devices can be physically combined, but whether a person of ordinary skill in the art would have found it obvious to combine different features or elements of known devices in a predictable way. See Orthopedic Equip. Co. v. United States, 702 F.2d 1005, 1013 (Fed. Cir. 1983): "There is a distinction between trying to physically combine the two separate apparatus disclosed in two prior art references on the one hand, and on the other hand trying to learn enough from the disclosures of the two references to render obvious the claims in suit. ...Claims may be obvious in view of a combination of references, even if the features of one reference cannot be substituted physically into the structure of the other reference."  See MPEP 2145(III).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N SMALLEY whose telephone number is (571)272-4547. The examiner can normally be reached M-F 11:00 am to 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe, Jr. can be reached on (571) 272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES N SMALLEY/Examiner, Art Unit 3733